Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 1 of 44 PageID #: 1




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

BRIAN LOFTUS, individually and on                                :
behalf of a class of persons similarly situated,                 :
ANA L. NELSON, individually and on                               :
behalf of a class of persons similarly situated,                 :
BRENDA REGES, individually and on                                :
behalf of a class of persons similarly situated, and,            :
SARAH WILDING, individually and on                               :
behalf of a class of persons similarly situated,                 :
       Plaintiffs                                                :
                                                                 :
       v.                                                        : C.A. No.
                                                                 :
CRACKER BARREL OLD COUNTRY STORE,                                :
INC., and JOHN DOE COMPANIES,                                    :
1 through 10, inclusive,                                         :
       Defendants                                                :

                    CLASS AND COLLECTIVE ACTION COMPLAINT

                                       I.         Introduction

       1.      This is a class and collective action brought by the Plaintiffs, individually and on

behalf of all others similarly situated, against the Defendants seeking compensatory and liquidated

damages, as well as attorneys’ fees, litigation expenses and other equitable relief, arising out of

Defendants’ unlawful failure to properly compensate the Plaintiffs and other similarly situated

individuals in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §201, et seq. and the

Rhode Island Minimum Wage Act, R.I.G.L. §28-12-1, et seq. (“RIMWA”). The Plaintiffs also assert

individual claims against the Defendants due to being subjected to workplace retaliation in violation

of the FLSA, the Rhode Island Wage Act, R.I.G.L. §28-14-1, et seq. (“RIWA”), Rhode Island

Whistleblowers’ Protection Act (“RIWPA”), R.I.G.L. §28-50-1, et seq., and the Rhode Island Civil

Rights Act of 1990 (“RICRA”), R.I.G.L. §42-112-1, et seq.

                                            II.     Parties
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 2 of 44 PageID #: 2




       2.      Plaintiff, Brian Loftus (“Loftus”), is a resident of the Town of West Warwick,

County of Kent, State of Rhode Island. During all relevant time periods, Plaintiff Loftus was

employed by the Defendants, and was thus an employee within the meaning of 29 U.S.C.

§203(e)(1) of the FLSA and R.I.G.L. §28-12-2(4) of the RIMWA. Plaintiff Loftus is a member of

the class of persons as defined below and seeks to be certified as a class representative of the class.

Plaintiff Loftus also asserts individual legal claims against the Defendants in this matter.

       3.      Plaintiff, Ana L. Nelson (“Nelson”), is a resident of the Town of Coventry, County

of Ken, State of Rhode Island. During all relevant time periods, Plaintiff Nelson was employed

by the Defendants, and was thus an employee within the meaning of 29 U.S.C. §203(e)(1) of the

FLSA and R.I.G.L. §28-12-2(4) of the RIMWA. Plaintiff Nelson is a member of the class of

persons as defined below and seeks to be certified as a class representative of the class. Plaintiff

Nelson also asserts individual legal claims against the Defendants in this matter.

       4.      Plaintiff, Brenda Reges (“Reges”), is a resident of the Town of Killingly, County

of Windham, State of Connecticut. During all relevant time periods, Plaintiff Reges was employed

by the Defendants, and was thus an employee within the meaning of 29 U.S.C. §203(e)(1) of the

FLSA and R.I.G.L. §28-12-2(4) of the RIMWA. Plaintiff Reges is a member of the class of

persons as defined below and seeks to be certified as a class representative of the class. Plaintiff

Reges also asserts individual legal claims against the Defendants in this matter.

       5.      Plaintiff, Sarah Wilding (“Wilding”), is a resident of the Town of West Warwick,

County of Kent, State of Rhode Island. During all relevant time periods, Plaintiff Wilding was

employed by the Defendants, and was thus an employee within the meaning of 29 U.S.C.

§203(e)(1) of the FLSA and R.I.G.L. §28-12-2(4) of the RIMWA. Plaintiff Wilding is a member




                                                  2
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 3 of 44 PageID #: 3




of the class of persons as defined below and seeks to be certified as a class representative of the

class. Plaintiff Wilding also asserts individual legal claims against the Defendants in this matter.

        6.       Defendant CRACKER BARREL OLD COUNTRY STORE, INC. is a Tennessee

corporation and maintains a principal place of business in Lebanon, Tennessee. In addition,

Defendant CRACKER BARREL OLD COUNTRY STORE, INC. conducts business within the

State of Rhode Island and employs individuals in the State of Rhode Island.

        7.       On information and belief, John Doe Companies, 1 through 10 inclusive, are

separate business entities, including, but not limited to, corporations, limited liability companies,

firms, partnerships, associations, joint stock companies, subsidiaries, agents, and/or alter egos of

Defendant CRACKER BARREL OLD COUNTRY STORE, INC. or are associated with

Defendant CRACKER BARREL OLD COUNTRY STORE, INC. in some capacity.1 In addition,

Defendant John Doe Companies, 1 through 10 inclusive, are registered with, conduct business in,

and/or employ individuals in the State of Rhode Island.

        8.       That, unless otherwise specifically noted, Defendants CRACKER BARREL OLD

COUNTRY STORE, INC. and/or John Doe Companies, 1 through 10, inclusive, are collectively

referred to hereinafter as “Defendants” or “Cracker Barrel.”

        9.       At all relevant times, the Defendants were engaged in the stream of interstate

commerce, and were employers of the Plaintiffs and other similarly situated individuals within the

meaning of 29 U.S.C. §203(d); see also Dole v. Elliott Travel & Tours, Inc., 942 F.2d 962, 965

(6th Cir. 1991), and cases cited therein.

        10.      The Defendants are, and at all times hereinafter mentioned were, engaged in related

activities performed through unified operation or common control for a common business purpose,


1
         The Plaintiffs will amend this Complaint to set forth the names of these unknown Defendant entities when
ascertained.

                                                       3
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 4 of 44 PageID #: 4




and are, and at all times hereinafter mentioned were, an enterprise with the meaning of 29 U.S.C.

203(r).

          11.   At all times hereinafter mentioned, Defendant Cracker Barrel employed the

Plaintiffs and other similarly situated individuals in certain activities of said Defendant enterprises,

including employees handling, selling or otherwise working on goods or materials that have been

moved in or produced in commerce.

          12.   Said Defendant enterprises, at all times hereinafter mentioned, had annual gross

volume of sales made or business done in the amount of not less than $500,000.00. Therefore, the

Plaintiffs and other similarly situated employees have been employed in an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of 29 U.S.C. 203(s).

          13.   The Plaintiffs allege, on behalf of themselves and all similarly situated employees

hired by and employed by Defendant Cracker Barrel in the State of Rhode Island, that Defendant

Cracker Barrel unlawfully failed and refused to provide the Plaintiffs and members of the Class

proper wages for all hours worked.

                                         III.     Jurisdiction

          14.   This Court has jurisdiction over this action pursuant to 28 U.S.C. §§1331, 1367, 2201

and 2202 and 29 U.S.C. §216(b).

                                            IV.     Venue

          15.   Venue is proper in this Court insofar as a substantial part of the events or omissions

giving rise to the claim occurred in the District of Rhode Island and Defendants are doing business

in Rhode Island and therefore are deemed to reside in the District of Rhode Island, in compliance

with the requirements set forth in 28 U.S.C. §1391.

       V.       Defendant Cracker Barrel’s Wrongful Conduct Relates to Rhode Island



                                                   4
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 5 of 44 PageID #: 5




          16.   Defendant Cracker Barrel owns, operates, controls and/or maintains a restaurant

location in the State of Rhode Island located at 825 Centre of New England, Coventry, Rhode

Island 02816 (“Coventry location”).

          17.   The conduct and practices on which the claims of the Plaintiffs and the putative

class were based and the transactions underlying such claims were conceived, formulated,

approved, performed and disseminated in and from the State of Rhode Island. Based on the

following facts, among others, the Defendants’ practices directly and indirectly affect the citizens

of Rhode Island and thus the State of Rhode Island has the most significant relationship to the

conduct, claims, and events at issue:

          a.    Defendant Cracker Barrel conducts business in the State of Rhode Island and

maintains a restaurant location in Coventry, Rhode Island;

          b.    Defendant Cracker Barrel is registered with the State of Rhode Island to conduct

business in the State;

          c.    Defendant Cracker Barrel provides services to citizens of the State of Rhode Island;

          d.    Defendant Cracker Barrel employs citizens of the State of Rhode Island;

          e.    Defendant Cracker Barrel’s improper wage practices are formulated and directed in

Rhode Island. On information and belief, Defendant Cracker Barrel’s employees, who likely

determined and dictated the unlawful pay practices complained of herein, were employed in the State

of Rhode Island at Defendant Cracker Barrel’s Coventry location; and,

          f.    the Plaintiffs and other similarly situated employees worked in the State of Rhode

Island.

                     VI.    Factual Allegations Relating to Plaintiff Loftus

                                        Tip Credit Violation



                                                  5
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 6 of 44 PageID #: 6




         18.   In March, 2006, Plaintiff Loftus was hired by Defendant Cracker Barrel as a full-

time server at the Coventry location.

         19.   As a full-time employee, Plaintiff Loftus worked approximately forty (40) hours

per week.

         20.   Throughout his employment, Plaintiff Loftus was compensated by Defendant

Cracker Barrel at a sub-minimum, tip-credit wage.

         21.   Throughout his employment, Plaintiff Loftus was compensated on an hourly basis

at a rate between $2.89/hour and $3.89/hour plus gratuities.

         22.   Throughout his employment, Plaintiff Loftus was a “tipped employee” and treated

as such by Defendant Cracker Barrel under the FLSA and the RIMWA. 29 U.S.C. § 203(t); see

also Solis v. Lorraine Enterprises, 907 F. Supp. 2d 186, 190 (D.P.R. 2012), aff'd sub nom. Perez

v. Lorraine Enterprises, Inc., 769 F.3d 23 (1st Cir. 2014).

         23.   While Plaintiff Loftus was employed at Defendant Cracker Barrel, Plaintiff Loftus

was required to perform certain non-tipped duties, including, but not limited to, wiping down

chairs and tables, removing gum from underneath tables, prep cooking food items like salads and

desserts, washing dishes, emptying/filling/sanitizing ice machines and ice wells, washing/wiping

down silverware, rolling silverware, filling salt and pepper shakers, organizing sugar packets on

tables, cleaning soda machines and coffee and tea urns, cleaning kitchen racks, wrapping dinner

plates, pitchers, and other service items in the kitchen, and putting away food items such as salads

dressings.

         24.   These non-tipped duties were commonly referred to as “side work” or “closing

work.”




                                                 6
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 7 of 44 PageID #: 7




         25.   These non-tipped duties were unrelated to the duties performed by Plaintiff Loftus

in connection with his tipped occupation as a server.

         26.   In addition, these non-tipped duties were not performed contemporaneously with

direct customer service duties performed by Plaintiff Loftus or for a reasonable time immediately

before or after performance of direct customer service duties performed by him.

         27.   Defendant Cracker Barrel required Plaintiff Loftus to perform non-tipped duties

before, during, and after customers were present at the Coventry location.

         28.   During each work shift, at least one (1) employee was scheduled to be a so-called

“closer” which required such employees to remain at the restaurant at least between 1 and 1 ½

hours after the Coventry location closed to customers and perform non-tipped duties as detailed

above.

         29.   On several occasions during his employment, Plaintiff Loftus was the “closer” for

his work shift and performed non-tipped duties as the “closer.”

         30.   Defendant Cracker Barrel required Plaintiff Loftus to perform non-tipped duties

and only compensated him for such work at the sub-minimum hourly rate between $2.89/hour and

$3.89/hour.

         31.   The FLSA and the RIMWA require employers to pay their employees at the

minimum wage for all hours worked. 29 U.S.C. §206(a); R.I.G.L. §28-12-3.

         32.   Throughout Plaintiff Loftus’ employment, Defendant Cracker Barrel failed to pay

Plaintiff Loftus and other similarly situated employees at the minimum wage for all non-tipped

duties performed as required by the FLSA and the RIMWA.

                            Failure to Pay For All Hours Worked




                                                7
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 8 of 44 PageID #: 8




       33.     During his employment, Plaintiff Loftus worked scheduled shifts throughout various

work weeks.

       34.     On several occasions during these shifts, Plaintiff Loftus and other similarly situated

employees performed work after the end of their scheduled shifts.

       35.     For example, despite that Plaintiff Loftus’ shift was scheduled to end at 2:00 p.m., he

continued to perform work at Defendant Cracker Barrel until 3:00 p.m.

       36.     This occurred between 1-2 shifts per week.

       37.     Defendant Cracker Barrel utilizes a computerized system which tracks the exact time

(by the minute) an hourly employee clocks in and clocks out of work.

       38.     During these shifts when Plaintiff Loftus and other similarly situated employees

performed tipped and non-tipped work after the end of their scheduled shifts, the shift managers would

clock them out of work at the end of their scheduled shifts instead of the actual time they stopped

working.

       39.     Accordingly, Plaintiff Loftus and other similarly situated employees were not fully

compensated for all hours worked.

       40.     In sum, Defendant Cracker Barrel’s policy, procedure, and practice of clocking out

employees prior to the time they stopped performing work resulted in the failure to compensate its

employees properly for all the time they have actually worked, including overtime hours.

       41.     Defendant Cracker Barrel’s failure to pay this unpaid time has resulted in Plaintiff and

other similarly situated employees being regularly denied proper compensation under the FLSA and

the RIMWA.

       42.     Throughout Plaintiff Loftus’ employment as a server, he was paid a sub-minimum

wage for every hour worked. Thus, during each workweek in which Defendant Cracker Barrel did



                                                  8
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 9 of 44 PageID #: 9




not pay him for all hours worked due to being clocked out early, Plaintiff Loftus’ regular rate of pay

fell below the requisite federal minimum wage and the requisite Rhode Island state minimum wage.

Because the amount Plaintiff Loftus was paid during each of those workweeks divided by the number

of hours he actually worked resulted in an amount less than the statutory requirement, Defendant

Cracker Barrel violated the minimum wage requirements.

       43.      During those workweeks and others, Defendant Cracker Barrel’s practice of clocking

employees out early caused Plaintiff Loftus and other similarly situated employees’ wages to fall

below the requisite minimum wage and/or caused them to incur overtime for which they were not

compensated (for all hours worked over forty (40) in a single workweek).

                                      Wrongful Termination

       44.     On or about March 14, 2020, Plaintiff Loftus was furloughed from his position at

Defendant Cracker Barrel due to the COVID-19 pandemic.

       45.     In May, 2020, Plaintiff Loftus was contacted by Sandy Rush, his manager at the

Coventry location.

       46.     During this conversation, Plaintiff Loftus was told that Defendant Cracker Barrel

was seeking employees to return to work at the Coventry location.

       47.     Plaintiff Loftus was told that, upon his return to work, he was expected to prepare

and cook food, perform all host/hostess duties, wash dishes and handle all take-out orders in

addition to performing his regular server duties and any “side work” or “closing work.”

       48.     Plaintiff Loftus was told by his manager that Defendant Cracker Barrel was looking

for “team players” to perform all of this non-tipped work.




                                                  9
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 10 of 44 PageID #: 10




        49.     Plaintiff Loftus asked his manager about being properly compensated for this

 additional non-tipped work and was told that he would only be paid at the sub-minimum, tip-credit

 hourly rate for all work performed.

        50.     Plaintiff Loftus objected to being required to perform non-tipped duties at the sub-

 minimum, tip-credit hourly rate.

        51.     As a result, in May, 2020, Plaintiff Loftus was precluded from accessing Defendant

 Cracker Barrel’s employee portal and thereafter terminated.

        52.     Plaintiff Loftus was terminated because he reported to his employer and supervisor

 an unlawful pay practice in violation of the FLSA and RIMWA as well as related federal and state

 regulations and rules which Plaintiff Loftus knew or reasonably believed was about to occur and/or

 refused to violate or assist in violating the FLSA and RIMWA as well as related federal and state

 regulations and rules.

        53.      By terminating Plaintiff Loftus, Defendant Cracker Barrel discriminated and

 retaliated against Plaintiff Loftus in violation of the FLSA, the RIWA and the RIWPA.

        54.     Defendants’ unlawful actions and/or omissions are in violation of the FLSA, the

 RIMWA, the RIWA, and the RIWPA, and were motivated by malice and ill will toward Plaintiff

 Loftus and other similarly situated employees, and Defendants’ actions were taken with reckless

 and callous indifference to the statutorily protected rights of Plaintiff Loftus and other similarly-

 situated employees.

        55.     As a proximate result of Defendant Cracker Barrel’s unlawful acts and/or

 omissions, including, but not limited to, those described herein, Plaintiff Loftus and other similarly

 situated employees have suffered and will continue to suffer loss of income, costs incurred due to

 legal expenses, and other great harm.



                                                  10
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 11 of 44 PageID #: 11




                     VII.    Factual Allegations Relating to Plaintiff Nelson

                                       Tip Credit Violation

        56.     In 1996, Plaintiff Nelson was hired by Defendant Cracker Barrel as a full-time

 server at the Coventry location.

        57.     As a full-time employee, Plaintiff Nelson worked approximately forty (40) hours

 per week.

        58.     Throughout her employment, Plaintiff Nelson was compensated by Defendant

 Cracker Barrel at a sub-minimum, tip-credit wage.

        59.     Throughout her employment, Plaintiff Nelson was compensated on an hourly basis

 at a rate between $2.89/hour and $3.89/hour plus gratuities.

        60.     Throughout her employment, Plaintiff Nelson was a “tipped employee” and treated

 as such by Defendant Cracker Barrel under the FLSA and the RIMWA. 29 U.S.C. § 203(t); see

 also Solis v. Lorraine Enterprises, 907 F. Supp. 2d 186, 190 (D.P.R. 2012), aff'd sub nom. Perez

 v. Lorraine Enterprises, Inc., 769 F.3d 23 (1st Cir. 2014).

        61.     While Plaintiff Nelson was employed at Defendant Cracker Barrel, Plaintiff Nelson

 was required to perform certain non-tipped duties, including, but not limited to, wiping down

 chairs and tables, removing gum from underneath tables, prep cooking for food items like salads

 and desserts, washing dishes, emptying/filling/sanitizing ice machines and ice wells,

 washing/wiping down silverware, rolling silverware, filling salt and pepper shakers, clearing

 dishes from tables, putting away dishes, silverware, and glassware in the kitchen, organizing sugar

 packets on tables, cleaning soda machines and coffee and tea urns, cleaning kitchen racks,

 wrapping dinner plates, pitchers, and other service items in the kitchen, and putting away food

 items such as salad dressings.



                                                 11
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 12 of 44 PageID #: 12




          62.   These non-tipped duties were commonly referred to as “side work” or “closing

 work.”

          63.   These non-tipped duties were unrelated to the duties performed by Plaintiff Nelson

 in connection with her tipped occupation as a server.

          64.   In addition, these non-tipped duties were not performed contemporaneously with

 direct customer service duties performed by Plaintiff Nelson or for a reasonable time immediately

 before or after performance of direct customer service duties performed by her.

          65.   Defendant Cracker Barrel required Plaintiff Nelson to perform non-tipped duties

 before, during, and after customers were present at the Coventry location.

          66.   During each work shift, at least one (1) employee was scheduled to be a so-called

 “closer,” which required such employees to remain at the restaurant at least between 1 and 1 ½

 hours after the Coventry location closed to customers and perform non-tipped duties as detailed

 above.

          67.   On several occasions during her employment, Plaintiff Nelson was the “closer” for

 her work shift and performed non-tipped duties as the “closer.”

          68.   Defendant Cracker Barrel required Plaintiff Nelson to perform non-tipped duties

 and only compensated her for such work at the sub-minimum hourly rate between $2.89/hour and

 $3.89/hour.

          69.   The FLSA and the RIMWA require employers to pay their employees at the

 minimum wage for all hours worked. 29 U.S.C. §206(a); R.I.G.L. §28-12-3.

          70.   Throughout Plaintiff Nelson’s employment, Defendant Cracker Barrel failed to pay

 Plaintiff Nelson and other similarly situated employees at the minimum wage for all non-tipped

 duties performed as required by the FLSA and the RIMWA.


                                                12
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 13 of 44 PageID #: 13




                             Failure to Pay For All Hours Worked

        71.     During her employment, Plaintiff Nelson worked scheduled shifts throughout

 various work weeks.

        72.     On several occasions during these shifts, Plaintiff Nelson and other similarly

 situated employees performed work after the end of their scheduled shifts.

        73.     For example, despite the fact that Plaintiff Nelson’s shift was scheduled to end at

 2:00 p.m., she continued to perform work at Defendant Cracker Barrel until 3:00 p.m.

        74.     This occurred between 1-2 shifts per week.

        75.     Defendant Cracker Barrel utilizes a computerized system which tracks the exact

 time (by the minute) an hourly employee clocks in and clocks out of work.

        76.     During these shifts when Plaintiff Nelson and other similarly situated employees

 performed tipped and non-tipped work after the end of their scheduled shifts, the shift managers

 would clock them out of work at the end of their scheduled shifts instead of the actual time they

 stopped working.

        77.     Accordingly, Plaintiff Nelson and other similarly situated employees were not fully

 compensated for all hours worked.

        78.     In sum, Defendant Cracker Barrel’s policy, procedure, and practice of clocking out

 employees prior to the time they stopped performing work resulted in the failure to compensate its

 employees properly for all the time they have actually worked, including overtime hours.

        79.     Defendant Cracker Barrel’s failure to pay this unpaid time has resulted in Plaintiff

 Nelson and other similarly situated employees being regularly denied proper compensation under

 the FLSA and the RIMWA.




                                                 13
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 14 of 44 PageID #: 14




        80.     Throughout Plaintiff Nelson’s employment as a server, she was paid a sub-

 minimum wage for every hour worked. Thus, during each workweek in which Defendant Cracker

 Barrel did not pay her for all hours worked due to being clocked out early, Plaintiff Nelson’s

 regular rate of pay fell below the requisite federal minimum wage and the requisite Rhode Island

 state minimum wage. Because the amount Plaintiff Nelson was paid during each of those

 workweeks divided by the number of hours she actually worked resulted in an amount less than

 the statutory requirement, Defendant Cracker Barrel violated the minimum wage requirements.

        81.     During those workweeks and others, Defendant Cracker Barrel’s practice of

 clocking employees out early caused Plaintiff Nelson and other similarly situated employees’

 wages to fall below the requisite minimum wage and/or caused them to incur overtime for which

 they were not compensated (for all hours worked over forty (40) in a single workweek).

                       Workplace Discrimination/Wrongful Termination

        82.     On or about March 14, 2020, Plaintiff Nelson was furloughed from her position at

 Defendant Cracker Barrel due to the COVID-19 pandemic.

        83.     In July, 2020, Plaintiff Nelson was contacted by Sandy Rush, her manager at the

 Coventry location.

        84.     During this conversation, Plaintiff Nelson was told that Defendant Cracker Barrel

 was seeking employees to return to work at the Coventry location.

        85.     Plaintiff Nelson was told that, upon her return to work, she was expected to prepare

 and cook food, perform all host/hostess duties, wash dishes and handle all take-out orders in

 addition to performing his regular server duties and any “side work” or “closing work.”

        86.     Ms. Rush told Plaintiff Nelson that she would only be paid at the sub-minimum,

 tip-credit hourly rate for all work performed.



                                                  14
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 15 of 44 PageID #: 15




        87.     Plaintiff Nelson refused to return to work under these working conditions.

        88.     In addition, Plaintiff Nelson informed Ms. Rush that she had underlying medical

 conditions, including diabetes and kidney disease, that may prevent her from being able to return

 to work at that time due to the COVID-19 pandemic.

        89.     Thus, at all relevant times, Defendant Cracker Barrel was aware that Plaintiff

 Nelson suffered from disabilities or regarded Plaintiff Nelson as being disabled.

        90.     During this conversation with Ms. Rush, Plaintiff Nelson informed Ms. Rush that

 she would speak with her treating physician about her ability to return to work.

        91.     In August, 2020, Plaintiff Nelson conferred with her treating physician, Brian Liu,

 M.D., who indicated to Plaintiff Nelson that, given her present medical conditions, she was at a

 high risk of medical decline if she contracted the COVID-19 virus.

        92.     On or about August 24, 2020, Plaintiff Nelson contacted Scott McShane, the

 General Manager of the Coventry location.

        93.     Plaintiff Nelson informed Mr. McShane that, due to her medical conditions, she

 was unable to return to work at that time.

        94.     In response, Mr. McShane informed Plaintiff Nelson that she was already “removed

 from the system” as of August 19, 2020.

        95.     Following this conversation with Mr. McShane, the Plaintiff contacted Defendant

 Cracker Barrel’s corporate employee hotline and was informed that her employment status was

 “terminated” as of August 19, 2020.

        96.     Defendant Cracker Barrel failed and/or refused to engage in an open and ongoing

 dialogue with Plaintiff Nelson to determine a reasonable workplace accommodation.




                                                 15
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 16 of 44 PageID #: 16




        97.     As a result, Defendants failed and/or refused to provide the Plaintiff a reasonable

 accommodation for her disabilities in the form of a leave of absence.

        98.     Plaintiff Nelson was terminated because she refused to violate or assist in violating

 the FLSA and RIMWA as well as related federal and state regulations and rules.

        99.     Plaintiff Nelson was terminated due to her disabilities or perceived disabilities

 and/or because of her need for a reasonable accommodation in the form of a leave of absence.

        100.    By terminating Plaintiff Nelson, Defendant Cracker Barrel discriminated and

 retaliated against Plaintiff Nelson in violation of the RIWPA and the RICRA.

        101.    Defendants’ unlawful actions and/or omissions are in violation of the FLSA, the

 RIMWA, the RIWA, the RIWPA, and the RICRA, and were motivated by malice and ill will

 toward Plaintiff Nelson and other similarly situated employees, and Defendants’ actions were

 taken with reckless and callous indifference to the statutorily protected rights of Plaintiff Nelson

 and other similarly situated employees.

        102.    As a proximate result of Defendant Cracker Barrel’s unlawful acts and/or

 omissions, including, but not limited to, those described herein, Plaintiff Nelson and other similarly

 situated employees have suffered and will continue to suffer loss of income, costs incurred due to

 legal expenses, and other great harm.

                      VIII. Factual Allegations Relating to Plaintiff Reges

                                         Tip Credit Violation

        103.    Between March, 2006 and August, 2009, Plaintiff Reges was employed at

 Defendant Cracker Barrel’s Jackson, Michigan location.

        104.    In August, 2009, Plaintiff Reges began working as a full-time server at the Coventry

 location.



                                                  16
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 17 of 44 PageID #: 17




          105.   Beginning in or about 2017, Plaintiff Reges worked as a part-time server and

 worked approximately twenty (20) to twenty-four (24) hours per week.

          106.   Throughout her employment, Plaintiff Reges was compensated by Defendant

 Cracker Barrel at a sub-minimum, tip-credit wage.

          107.   Throughout her employment, Plaintiff Reges was compensated on an hourly basis

 at a rate between $2.89/hour and $3.89/hour plus gratuities.

          108.   Throughout her employment, Plaintiff Reges was a “tipped employee” and treated

 as such by Defendant Cracker Barrel under the FLSA and the RIMWA. 29 U.S.C. § 203(t); see

 also Solis v. Lorraine Enterprises, 907 F. Supp. 2d 186, 190 (D.P.R. 2012), aff'd sub nom. Perez

 v. Lorraine Enterprises, Inc., 769 F.3d 23 (1st Cir. 2014).

          109.   While Plaintiff Reges was employed at Defendant Cracker Barrel, Plaintiff Reges

 was required to perform certain non-tipped duties, including, but not limited to, wiping down

 chairs and tables, wiping down work stations, prep cooking food items like salads and desserts,

 cleaning the prep area, washing dishes, emptying/filling/sanitizing ice machines and ice wells,

 washing/wiping down silverware, rolling silverware, changing sanitizing buckets, washing walls,

 cleaning inside of kitchen walk-in coolers, filling salt and pepper shakers, clearing dishes from

 tables, putting away dishes, silverware, and glassware in the kitchen, organizing sugar packets on

 tables, cleaning soda machines and coffee and tea urns, cleaning kitchen racks, wrapping dinner

 plates, pitchers, and other service items in the kitchen, and putting away food items such as salad

 dressings.

          110.   These non-tipped duties were commonly referred to as “side work” or “closing

 work.”




                                                 17
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 18 of 44 PageID #: 18




          111.   These non-tipped duties were unrelated to the duties performed by Plaintiff Reges

 in connection with her tipped occupation as a server.

          112.   In addition, these non-tipped duties were not performed contemporaneously with

 direct customer service duties performed by Plaintiff Reges or for a reasonable time immediately

 before or after performance of direct customer service duties performed by her.

          113.   Defendant Cracker Barrel required Plaintiff Reges to perform non-tipped duties

 before, during, and after customers were present at the Coventry location.

          114.   During each work shift, at least one (1) employee was scheduled to be a so-called

 “closer,” which required such employees to remain at the restaurant at least between 1 and 1 ½

 hours after the Coventry location closed to customers and perform non-tipped duties as detailed

 above.

          115.   On several occasions during her employment, Plaintiff Reges was the “closer” for

 her work shift and performed non-tipped duties as the “closer.”

          116.   Defendant Cracker Barrel required Plaintiff Reges to perform non-tipped duties

 and only compensated her for such work at the sub-minimum hourly rate between $2.89/hour and

 $3.89/hour.

          117.   The FLSA and the RIMWA require employers to pay their employees at the

 minimum wage for all hours worked. 29 U.S.C. §206(a); R.I.G.L. §28-12-3.

          118.   Throughout Plaintiff Reges’ employment, Defendant Cracker Barrel failed to pay

 Plaintiff Reges and other similarly situated employees at the minimum wage for all non-tipped

 duties performed as required by the FLSA and the RIMWA.

                              Failure to Pay For All Hours Worked




                                                18
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 19 of 44 PageID #: 19




        119.    During her employment, Plaintiff Reges worked scheduled shifts throughout various

 work weeks.

        120.    On several occasions during these shifts, Plaintiff Reges and other similarly situated

 employees performed work after the end of their scheduled shifts.

        121.    For example, despite that Plaintiff Reges’ shift was scheduled to end at 2:00 p.m.,

 she continued to perform work at Defendant Cracker Barrel until 3:00 p.m.

        122.    This occurred between 1-2 shifts per week.

        123.    Defendant Cracker Barrel utilizes a computerized system which tracks the exact

 time (by the minute) an hourly employee clocks in and clocks out of work.

        124.    During these shifts when Plaintiff Reges and other similarly situated employees

 performed tipped and non-tipped worked after the end of their scheduled shifts, the shift managers

 would clock them out of work at the end of their scheduled shifts instead of the actual time they

 stopped working.

        125.    Accordingly, Plaintiff Reges and other similarly situated employees were not fully

 compensated for all hours worked.

        126.    In sum, Defendant Cracker Barrel’s time-clock policy, procedure, and practice of

 clocking out employees prior to the time they stopped performing work resulted in the failure to

 compensate its employees properly for all the time they actually worked, including overtime hours.

        127.    Defendant Cracker Barrel’s failure to pay this unpaid time has resulted in Plaintiff

 Reges and other similarly situated employees being regularly denied proper compensation under

 the FLSA and the RIMWA.

        128.    Throughout Plaintiff Reges’ employment as a server, she was paid a sub-minimum

 wage for every hour worked. Thus, during each workweek in which Defendant Cracker Barrel did



                                                 19
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 20 of 44 PageID #: 20




 not pay her for all hours worked due to being clocked out early, Plaintiff Reges’ regular rate of

 pay fell below the requisite federal minimum wage and the requisite Rhode Island state minimum

 wage. Because the amount Plaintiff Reges was paid during each of those workweeks divided by

 the number of hours she actually worked resulted in an amount less than the statutory requirement,

 Defendant Cracker Barrel violated the minimum wage requirements.

        129.    During those workweeks and others, Defendant Cracker Barrel’s practice of

 clocking employees out early caused Plaintiff Reges and other similarly situated employees’ wages

 to fall below the requisite minimum wage and/or caused them to incur overtime for which they

 were not compensated (for all hours worked over forty (40) in a single workweek).

                       Workplace Discrimination/Wrongful Termination

        130.    On or about March 1, 2020, Plaintiff Reges was furloughed from her position at

 Defendant Cracker Barrel due to the COVID-19 pandemic.

        131.    On or about May 5, 2020, Plaintiff Reges was contacted Scott McShane, the

 General Manager of the Coventry location.

        132.    During this conversation, Plaintiff Reges was told that Defendant Cracker Barrel

 was seeking employees to return to work at the Coventry location.

        133.    Mr. McShane told Plaintiff Reges that he needed her to return to work even though

 the Coventry location would not be open to serve seated customers.

        134.    Plaintiff Reges was told that, upon her return to work, she was expected to prepare

 and cook food, clean the restaurant, paint, scrub floors at the end of each night, wash dishes,

 perform cashier duties, and handle all take-out orders.

        135.    Plaintiff Reges asked Mr. McShane about her compensation.




                                                 20
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 21 of 44 PageID #: 21




             136.     In response, Mr. McShane told Plaintiff Reges that she would only be paid at the

 sub-minimum, tip-credit hourly rate for all work performed, despite that she would not be

 performing any server duties.

             137.     Plaintiff Reges refused to return to work under these working conditions.

             138.     Mr. McShane stated to the Plaintiff that she needs to be a “team player.”

             139.     In July, 2020, Plaintiff Reges informed Jen,2 her manager at the Coventry location,

 that, due to her underlying medical conditions, including Chronic Obstructive Pulmonary Disease

 (COPD), she was at a high risk for severe illness if she contracted the COVID-19 virus.

             140.     In late July or early August, 2020, Plaintiff Regis hand-delivered a medical note to

 Jen and Kathy Santiago, another manager at the Coventry location. The medical note was from

 Plaintiff Reges’ treating physician and stated that Plaintiff Reges’ COPD condition placed her at

 a high risk for illness.

             141.     Plaintiff Reges informed Defendant Cracker Barrel that she was unable to return to

 work at that time.

             142.     On August 19, 2020, Plaintiff Reges was terminated from her position at Defendant

 Cracker Barrel.

             143.     Defendant Cracker Barrel failed and/or refused to engage in an open and ongoing

 dialogue with Plaintiff Reges to determine a reasonable workplace accommodation.

             144.     As a result, Defendants failed and/or refused to provide the Plaintiff a reasonable

 accommodation for her disability in the form of a leave of absence.

             145.     Plaintiff Reges was terminated because she reported to her employer and supervisor

 an unlawful pay practice in violation of the FLSA and RIMWA as well as related federal and state



 2
     The Plaintiff is unable to recall Jen’s last name at this time.

                                                                21
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 22 of 44 PageID #: 22




 regulations and rules which Plaintiff Reges knew or reasonably believed was about to occur and/or

 refused to violate or assist in violating the FLSA and RIMWA as well as related federal and state

 regulations and rules.

        146.    Plaintiff Reges was terminated due to her disability or perceived disability and/or

 because of her need for a reasonable accommodation in the form of a leave of absence.

        147.    By terminating Plaintiff Reges, Defendant Cracker Barrel discriminated and

 retaliated against Plaintiff Loftus in violation of the FLSA, the RIWA, the RIWPA, and the

 RICRA.

        148.    The Defendants’ unlawful actions and/or omissions are in violation of the FLSA,

 the RIMWA, the RIWA, the RIWPA, and the RICRA and were motivated by malice and ill will

 toward Plaintiff Reges and other similarly situated employees, and Defendants’ actions were taken

 with reckless and callous indifference to the statutorily protected rights of Plaintiff Reges and other

 similarly situated employees.

        149.    As a proximate result of Defendant Cracker Barrel’s unlawful acts and/or

 omissions, including, but not limited to, those described herein, Plaintiff Reges and other similarly

 situated employees have suffered and will continue to suffer loss of income, costs incurred due to

 legal expenses, and other great harm.

                     IX.     Factual Allegations Relating to Plaintiff Wilding

                                         Tip Credit Violation

        150.    On May 16, 2013, Plaintiff Wilding was hired as a server at the Coventry location.

        151.    From her date of hire until 2017, Plaintiff Wilding worked twenty-five (25) to thirty

 (30) hour per week.




                                                   22
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 23 of 44 PageID #: 23




          152.   From 2017 until her termination, Plaintiff Wilding worked twenty (20) hours per

 week.

          153.   Throughout her employment, Plaintiff Wilding was compensated by Defendant

 Cracker Barrel at a sub-minimum, tip-credit wage.

          154.   Throughout her employment, Plaintiff Wilding was compensated on an hourly

 basis at a rate between $2.89/hour and $3.89/hour plus gratuities.

          155.   Throughout her employment, Plaintiff Wilding was a “tipped employee” and

 treated as such by Defendant Cracker Barrel under the FLSA and the RIMWA. 29 U.S.C. § 203(t);

 see also Solis v. Lorraine Enterprises, 907 F. Supp. 2d 186, 190 (D.P.R. 2012), aff'd sub nom.

 Perez v. Lorraine Enterprises, Inc., 769 F.3d 23 (1st Cir. 2014).

          156.   While Plaintiff Wilding was employed at Defendant Cracker Barrel, Plaintiff

 Wilding was required to perform certain non-tipped duties, including, but not limited to, wiping

 down chairs and tables, wiping down work stations, prep cooking for items like salads and desserts,

 cleaning prep area, washing dishes, emptying/filling/sanitizing ice machines and ice wells,

 washing/wiping down silverware, rolling silverware, change sanitizing buckets, cleaning inside of

 kitchen walk-in coolers, filling salt and pepper shakers, clearing dishes from tables, putting away

 dishes, silverware, and glassware in the kitchen, organizing sugar packets on tables, cleaning soda

 machines and coffee and tea urns, cleaning kitchen racks, wrapping dinner plates, pitchers, and

 other service items in the kitchen, and putting away food items such as salad dressings.

          157.   These non-tipped duties were commonly referred to as “side work” or “closing

 work.”

          158.   These non-tipped duties were unrelated to the duties performed by Plaintiff Wilding

 in connection with her tipped occupation as a server.



                                                 23
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 24 of 44 PageID #: 24




          159.   In addition, these non-tipped duties were not performed contemporaneously with

 direct customer service duties performed by Plaintiff Wilding or for a reasonable time immediately

 before or after performance of direct customer service duties performed by her.

          160.   Defendant Cracker Barrel required Plaintiff Wilding to perform non-tipped duties

 before, during, and after customers were present at the Coventry location.

          161.   During each work shift, at least one (1) employee was scheduled to be a so-called

 “closer,” which required such employees to remain at the restaurant at least between 1 and 1 ½

 hours after the Coventry location closed to customers and perform non-tipped duties as detailed

 above.

          162.   On several occasions during her employment, Plaintiff Wilding was the “closer”

 for her work shift and performed non-tipped duties as the “closer.”

          163.   Defendant Cracker Barrel required Plaintiff Wilding to perform non-tipped duties

 and only compensated her for such work at the sub-minimum hourly rate between $2.89/hour and

 $3.89/hour.

          164.   The FLSA and the RIMWA require employers to pay their employees at the

 minimum wage for all hours worked. 29 U.S.C. §206(a); R.I.G.L. §28-12-3.

          165.   Throughout Plaintiff Wilding’s employment, Defendant Cracker Barrel failed to

 pay Plaintiff Wilding and other similarly situated employees at the minimum wage for all non-

 tipped duties performed as required by the FLSA and the RIMWA.

                              Failure to Pay For All Hours Worked

          166.   During her employment, Plaintiff Wilding worked scheduled shifts throughout

 various work weeks.




                                                24
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 25 of 44 PageID #: 25




        167.    On several occasions during these shifts, Plaintiff Wilding and other similarly

 situated employees performed work after the end of their scheduled shifts.

        168.    For example, despite the fact that Plaintiff Wilding’s shift was scheduled to end at

 2:00 p.m., she continued to perform tipped and non-tipped work at Defendant Cracker Barrel until

 3:00 p.m.

        169.    This occurred between 1-2 shifts per week.

        170.    Defendant Cracker Barrel utilizes a computerized system which tracks the exact

 time (by the minute) an hourly employee clocks in and clocks out of work.

        171.    During these shifts when Plaintiff Wilding and other similarly situated employees

 performed worked after the end of their scheduled shifts, the shift managers would clock them out

 of work at the end of their scheduled shifts instead of the actual time they stopped working.

        172.    Accordingly, Plaintiff Wilding and other similarly situated employees were not

 fully compensated for all hours worked.

        173.    In sum, Defendant Cracker Barrel’s policy, procedure, and practice of clocking out

 employees prior to the time they stopped performing work resulted in the failure to compensate its

 employees properly for all the time they have actually worked, including overtime hours.

        174.    Defendant Cracker Barrel’s failure to pay this unpaid time has resulted in Plaintiff

 Wilding and other similarly situated employees being regularly denied proper compensation under

 the FLSA and the RIMWA.

        175.    Throughout Plaintiff Wilding’s employment as a server, she was paid a sub-

 minimum wage for every hour worked. Thus, during each workweek in which Defendant Cracker

 Barrel did not pay her for all hours worked due to being clocked out early, Plaintiff Wilding’s

 regular rate of pay fell below the requisite federal minimum wage and the requisite Rhode Island



                                                 25
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 26 of 44 PageID #: 26




 state minimum wage. Because the amount Plaintiff Wilding was paid during each of those

 workweeks divided by the number of hours she actually worked resulted in an amount less than

 the statutory requirement, Defendant Cracker Barrel violated the minimum wage requirements.

        176.    During those workweeks and others, Defendant Cracker Barrel’s practice of

 clocking employees out early caused Plaintiff Wilding and other similarly-situated employees’

 wages to fall below the requisite minimum wage and/or caused them to incur overtime for which

 they were not compensated (for all hours worked over forty (40) in a single workweek).

                       Workplace Discrimination/Wrongful Termination

        177.    On or about March 16, 2020, Plaintiff Wilding was furloughed from her position at

 Defendant Cracker Barrel due to the COVID-19 pandemic.

        178.    In September/October, 2020, Plaintiff Wilding was contacted by Sandy Rush, her

 manager at the Coventry location.

        179.    During this conversation, Plaintiff Wilding was told that Defendant Cracker Barrel

 was seeking employees to return to work at the Coventry location.

        180.    However, Ms. Rush never informed Plaintiff Wilding about her return to work date

 and never provided Plaintiff Wilding a work schedule.

        181.    In October, 2020, Plaintiff Wilding was contacted by Scott McShane, the General

 Manager of the Coventry location.

        182.    During this conversation, Plaintiff Wilding was told that, upon her return to work,

 she was expected to prepare and cook food, perform all host/hostess duties, wash dishes and handle

 all take-out orders in addition to performing her regular server duties and any “side work” or

 “closing work.”




                                                26
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 27 of 44 PageID #: 27




           183.   Mr. McShane told Plaintiff Wilding that she would only be paid at the sub-

 minimum, tip-credit hourly rate for all work performed, including the work unrelated to her server

 duties.

           184.   Plaintiff Wilding refused to return to work under these working conditions.

           185.   In addition, Plaintiff Wilding informed Mr. McShane that due to her underlying

 medical conditions, including Psoriasis and Hidradenitis Suppurativa, she was prescribed Humira,

 which suppresses her immune system.

           186.   She told Mr. McShane that due to her medical conditions and prescription

 medication she was unable to return to work at that time because of the COVID-19 pandemic.

           187.   Thus, at all relevant times, Defendant Cracker Barrel was aware that Plaintiff

 Wilding suffered from disabilities or regarded Plaintiff Wilding as being disabled.

           188.   Defendant Cracker Barrel failed and/or refused to engage in an open and ongoing

 dialogue with Plaintiff Wilding to determine a reasonable workplace accommodation.

           189.   As a result, Defendants failed and/or refused to provide the Plaintiff a reasonable

 accommodation for her disabilities in the form of a leave of absence.

           190.   In October, 2020, Plaintiff Wilding received a letter from Defendant Cracker Barrel

 terminating her employment.

           191.   Plaintiff Wilding was terminated because she refused to violate or assist in violating

 the FLSA and RIMWA as well as related federal and state regulations and rules.

           192.   Plaintiff Wilding was terminated due to her disabilities or perceived disabilities

 and/or because of her need for a reasonable accommodation in the form of a leave of absence.

           193.   By terminating Plaintiff Wilding, Defendant Cracker Barrel discriminated and

 retaliated against Plaintiff Wilding in violation of the RIWPA and the RICRA.



                                                   27
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 28 of 44 PageID #: 28




         194.    The Defendants’ unlawful actions and/or omissions are in violation of the RIWPA

 and the RICRA, and were motivated by malice and ill will toward Plaintiff Wilding and other

 similarly situated employees, and Defendants’ actions were taken with reckless and callous

 indifference to the statutorily protected rights of Plaintiff Wilding and other similarly situated

 employees.

         195.    As a proximate result of Defendant Cracker Barrel’s unlawful acts and/or

 omissions, including, but not limited to, those described herein, Plaintiff Wilding and other

 similarly situated employees have suffered and will continue to suffer loss of income, costs

 incurred due to legal expenses, and other great harm.

                  X.        FLSA/RIMWA Class and Collective Action Allegations

         196.    The Plaintiffs bring this FLSA Collective Action pursuant to 29 U.S.C. 216(b) and

 this RIMWA Class Action pursuant to Fed. R. Civ. P. 23 on behalf of themselves and all those

 similarly situated.

         197.    The FLSA Collective Action shall be maintained as an opt-in collective action as

 required by the FLSA.

         198.    The RIMWA Class Action shall be maintained as an opt-out class action in

 accordance with Fed. R. Civ. P. 23.

         199.          The FLSA/RIMWA class/collective action persons, whom the Plaintiffs seek to

 represent, is defined as any and all individuals who were, are, or will be employed by Defendant

 Cracker Barrel in the State of Rhode Island as servers, waitresses, waiters, bartenders, bar backs,

 runners or other similarly situated employees during the applicable statutes of limitations, who have

 (1) not been compensated at the minimum wage for all non-tipped duties performed, and (2) not been

 compensated at the minimum or sub-minimum wage for all hours worked, including overtime hours.



                                                  28
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 29 of 44 PageID #: 29




 The Plaintiffs and the class/collective action persons have had substantially similar job requirements,

 duties, and business activities, and were paid in the same manner, and are and have been subject to

 Defendant Cracker Barrel’s decision, policy, plan, and common policies, programs, practices,

 procedures, protocols, routines, and rules wrongfully failing and/or refusing to properly compensate

 them.

         200.         The Plaintiffs are members of the class they seek to represent and the claims of the

 Plaintiffs stated herein are essentially the same as those of the other class and collective action persons.

         201.     There are questions of law and fact common to the class, and these questions

 predominate over any questions affecting only individual class members.

         202.    Questions of law and fact common to the class as a whole include, but are not limited

 to, the following:

             a. whether Defendant Cracker Barrel failed and continues to fail to provide the Plaintiffs

         and other similarly situated employees the proper amount of wages, including compensating

         the Plaintiffs and similarly situated employees at the minimum wage for all non-tipped duties

         performed in various workweeks and compensating such employees for all hours worked

         (including overtime), in violation of the FLSA and the RIMWA;

             b. whether Defendant Cracker Barrel’s policies and practices relative to its failure to

         provide the Plaintiffs and other similarly situated employees the proper amount of wages

         violate the applicable provisions of the FLSA and/or the RIMWA.

             c. whether Defendant Cracker Barrel’s failure to pay the Plaintiffs and other similarly

         situated employees the proper amount of wages, including compensating the Plaintiffs and

         similarly situated employees at the minimum wage for all non-tipped duties performed in

         various workweeks and compensating such employees for all hours worked (including



                                                     29
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 30 of 44 PageID #: 30




         overtime), was an innocent mistake or willful within the meaning of the FLSA and the

         RIMWA;

             d. whether Defendant Cracker Barrel acted in good faith in failing to pay the Plaintiffs

         and other similarly situated employees the proper amount of wages, including compensating

         the Plaintiffs and similarly situated employees at the minimum wage for all non-tipped duties

         performed in various workweeks and compensating such employees for all hours worked

         (including overtime);

             e. whether Defendant Cracker Barrel has a history of previous violations for failing to

         pay the proper amount of wages, including compensating the Plaintiffs and similarly situated

         employees at the minimum wage for all non-tipped duties performed in various workweeks

         and compensating such employees for all hours worked (including overtime), in violation of

         the FLSA and/or the RIMWA; and,

             f. whether the Plaintiffs and other similarly situated employees have suffered damages

         as a result of Defendant Cracker Barrel’s wrongful acts and/or omissions.

         203.    A Class and/Collective Action is also fair and efficient means to litigate this matter

 because prosecution of separate actions by individual members of the class would create a risk of

 differing adjudications with respect to such individual members of the class, which as a practical

 matter, may be dispositive of the interests of other members to the adjudication, or substantially impair

 or impede their ability to protect their interests.

         204.    The Plaintiffs anticipate that there will be little difficulty in the management of this

 litigation. This litigation presents a wage claim of a type that has often been previously prosecuted

 on a class and/or collective action basis, and in the manner of identifying the members of the class




                                                       30
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 31 of 44 PageID #: 31




 and providing any monetary relief to them can simply be effectuated from a review of Defendant

 Cracker Barrel’s books and records.

            205.   While the exact number and identities of members of the class are unknown at this

 time, and can only be ascertained through appropriate discovery, the Plaintiffs believe that

 approximately 80-120 putative class members have worked as servers, waitresses, waiters,

 bartenders, bar backs, runners or other similarly situated employees during the applicable statutes of

 limitations, without receiving appropriate compensation for work performed as required by federal

 and state law.

            206.   As representative parties of the class, the Plaintiffs’ claims are typical of the claims of

 the class. The Plaintiffs have not been properly compensated for all hours they performed work for

 the benefit of Defendant Cracker Barrel. The Plaintiffs have been subject to the wrongful policies,

 practices, and procedures of Defendant Cracker Barrel. The Plaintiffs have suffered harm as a result

 thereof.

            207.   The Plaintiffs will fairly and adequately represent and protect the interests of the

 members of the class. The Plaintiffs have retained counsel competent and experienced in collective

 actions, class actions, wage claims, including FLSA and RIMWA claims, and other employment law

 litigation.

            208.   Class certification is appropriate pursuant to the FLSA and RIMWA because

 Defendant Cracker Barrel have violated the statutory rights generally applicable to members of the

 class.

            209.   The names and addresses of the FLSA/RIMWA Class/Collective Action persons are

 available from Defendant Cracker Barrel. To the extent required by law, notice will be provided to

 such individuals via first class mail and/or by the use of techniques in a form of notice that has been



                                                      31
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 32 of 44 PageID #: 32




 used customarily in the FLSA/RIMWA class/collective actions, subject to this Honorable Court’s

 approval.

                                      XI.     Claims for Relief

        210.    The Plaintiffs, on behalf of themselves and others similarly-situated, incorporates the

 allegations contained in ¶¶1 through 209 above in the counts set forth below.

                                            Count One
                                      Violation of the FLSA
                             [Tip Credit Violation—Collective Action]

        211.    During all relevant time periods, Defendant Cracker Barrel has been and continues to

 be an “employer” within the meaning of the FLSA.

        212.    During all relevant time periods, Defendant Cracker Barrel employed and continues

 to employ the Plaintiffs and putative class members within the definition of the FLSA.

        213.    The Plaintiffs consent to sue in this action pursuant to the FLSA.

        214.    The FLSA requires each covered employer, such as Defendant Cracker Barrel, to

 compensate all employees at the minimum wage for all non-tipped duties performed in any

 workweek.

        215.    The Plaintiffs and other similarly situated employees were and are paid hourly in

 various workweeks.

        216.    The Plaintiffs and other similarly situated employees are entitled to be paid at the

 minimum wage rate for all non-tipped duties performed in any workweek

        217.    During all relevant time periods, Defendant Cracker Barrel maintained a policy and

 practice of failing and refusing to compensate their employees at the minimum wage rate for all non-

 tipped duties performed in various workweeks.




                                                  32
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 33 of 44 PageID #: 33




        218.    As a result of Defendant Cracker Barrel’s failure and/or refusal to compensate its

 employees, including the Plaintiffs and other similarly situated employees, at the minimum wage rate

 for all non-tipped duties performed in various workweeks, Defendant Cracker Barrel has violated and

 continues to violate the FLSA.

        219.    Defendant Cracker Barrel’s conduct as alleged herein constitutes a willful violation

 of the FLSA.

        220.    The Plaintiffs, on behalf of themselves and other similarly situated employees, are

 entitled to damages in the amount of their respective unpaid compensation, plus liquidated damages

 as provided by the FLSA and other such legal and equitable relief as this Honorable Court deems just

 and proper, for which they are entitled to relief pursuant to 29 U.S.C. §216(b).

                                         Count Two
                                    Violation of the FLSA
                    [Unpaid Regular & Overtime Wages—Collective Action]

        221.    During all relevant time periods, Defendant Cracker Barrel has been and continues to

 be an “employer” within the meaning of the FLSA.

        222.    During all relevant time periods, Defendant Cracker Barrel employed and continues

 to employ the Plaintiffs and putative class members within the definition of the FLSA.

        223.    The Plaintiffs consent to sue in this action pursuant to the FLSA.

       224.     The FLSA requires that employees are paid for all hours worked and at one and one-

 half times their “regular rate” for all hours worked in excess of 40 hours in a workweek. The “regular

 hourly rate of pay of an employee is determined by dividing his or her total remuneration for

 employment (except statutory exclusions) in any workweek by the total number of hours actually

 worked by him or her in that workweek for which such compensation was paid.” 29 C.F.R. § 778.109.




                                                   33
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 34 of 44 PageID #: 34




          225.   Defendant Cracker Barrel violated the FLSA by failing to pay the Plaintiffs and all

 other similarly situated employees for all compensable hours worked at the legal and applicable wage

 rates for all hours worked in a workweek, including overtime hours worked.

          226.   Specifically, as discussed above, Defendant Cracker Barrel unlawfully clocked out

 its employees while those employees continued to perform work, which forced employees to work

 off-the-clock without being paid at the legal and applicable wage rates for both straight and overtime

 hours.

          227.   Defendant Cracker Barrel’s conduct as alleged herein constitutes a willful violation

 of the FLSA.

          228.   The Plaintiffs, on behalf of themselves and other similarly situated employees, are

 entitled to damages in the amount of their respective unpaid compensation, plus liquidated damages

 as provided by the FLSA and other such legal and equitable relief as this Honorable Court deems just

 and proper, for which they are entitled to relief pursuant to 29 U.S.C. §216(b).

                                            Count Three
                                      Violation of the RIMWA
                                [Tip Credit Violation—Class Action]

          229.   During all relevant time periods, Defendant Cracker Barrel has been and continues to

 be an “employer” within the meaning of the RIMWA.

          230.   During all relevant time periods, Defendant Cracker Barrel employed and continues

 to employ the Plaintiffs and putative class members within the definition of the RIMWA.

          231.   The Plaintiffs consent to sue in this action pursuant to the RIMWA.

          232.   The RIMWA requires each covered employer, such as Defendant Cracker Barrel, to

 compensate all employees at the minimum wage for all non-tipped duties performed in any

 workweek.



                                                   34
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 35 of 44 PageID #: 35




        233.    The Plaintiffs and other similarly situated employees were and are paid hourly in

 various workweeks.

        234.    The Plaintiffs and other similarly situated employees are entitled to be paid at the

 minimum wage rate for all non-tipped duties performed in any workweek

        235.    During all relevant time periods, Defendant Cracker Barrel maintained a policy and

 practice of failing and refusing to compensate its employees at the minimum wage rate for all non-

 tipped duties performed in various workweeks.

        236.    As a result of Defendant Cracker Barrel’s failure and/or refusal to compensate its

 employees, including the Plaintiffs and other similarly situated employees, at the minimum wage rate

 for all non-tipped duties performed in various workweeks, Defendant Cracker Barrel has violated and

 continues to violate the RIMWA.

        237.    Defendant Cracker Barrel’s conduct as alleged herein constitutes a willful violation

 of the RIMWA.

        238.    The Plaintiffs, on behalf of themselves and other similarly situated employees, are

 entitled to damages in the amount of their respective unpaid compensation, plus liquidated damages

 as provided by the RIMWA, and other such legal and equitable relief as this Honorable Court deems

 just and proper, for which they are entitled to relief pursuant to R.I.G.L. §28-14-19.2.

                                         Count Four
                                  Violation of the RIMWA
                    [Unpaid Regular & Overtime Wages—Collective Action]

        239.    During all relevant time periods, Defendant Cracker Barrel has been and continues to

 be an “employer” within the meaning of the RIMWA.

        240.    During all relevant time periods, Defendant Cracker Barrel employed and continues

 to employ the Plaintiffs and putative class members within the definition of the RIMWA.



                                                   35
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 36 of 44 PageID #: 36




          241.   The Plaintiffs consent to sue in this action pursuant to the RIMWA.

          242.   The RIMWA requires that employees are paid for all hours worked and at one and

 one-half times their “regular rate” for all hours worked in excess of 40 hours in a workweek. The

 “regular hourly rate of pay of an employee is determined by dividing his or her total remuneration for

 employment (except statutory exclusions) in any workweek by the total number of hours actually

 worked by him or her in that workweek for which such compensation was paid.” 29 C.F.R. § 778.109.

          243.   The Defendants violated the RIMWA by failing to pay the Plaintiffs and all other

 similarly situated employees for all compensable hours worked at the legal and applicable wage rates

 for all hours worked in a workweek, including overtime hours worked.

          244.   Specifically, as discussed above, the Defendants unlawfully clocked out its

 employees while those employees continued to perform work, which forced employees to work off-

 the-clock without being paid at the legal and applicable wage rates for both straight and overtime

 hours.

          245.   Defendant Cracker Barrel’s conduct as alleged herein constitutes a willful violation

 of the RIMWA.

          246.   The Plaintiffs, on behalf of themselves and other similarly situated employees, are

 entitled to damages in the amount of their respective unpaid compensation, plus liquidated damages

 as provided by the FLSA and other such legal and equitable relief as this Honorable Court deems just

 and proper, for which they are entitled to relief pursuant to R.I.G.L. §28-14-19.2.

                                          Count Five
                                     Violation of the FLSA
                       [Wrongful Discharge & Retaliation—Plaintiff Loftus]

          247.   Plaintiff Loftus complained to his direct supervisor about being improperly

 compensated in violation of the FLSA.



                                                   36
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 37 of 44 PageID #: 37




          248.   As a direct and proximate result of his complaint, Plaintiff Loftus was terminated from

 his employment at Cracker Barrel.

          249.   Defendants, by their individual and/or concerted acts and/or omissions, including, but

 not limited to, those described herein, violated the FLSA by subjecting Plaintiff Loftus to workplace

 retaliation and terminating his employment for reporting wage violations, thereby causing Plaintiff

 Loftus to suffer damages as aforesaid, for which he is entitled to relief pursuant to 29 U.S.C. §216(b).

                                          Count Six
                                    Violation of the RIWA
                      [Wrongful Discharge & Retaliation—Plaintiff Loftus]

          250.   Plaintiff Loftus complained to his direct supervisor about the being improperly

 compensated in violation of the RIWA.

          251.   As a direct and proximate result of his complaint, Plaintiff Loftus was terminated

 from his employment at Cracker Barrel.

          252.   Defendants, by their individual and/or concerted acts and/or omissions, including,

 but not limited to, those described herein, violated the RIWA by subjecting Plaintiff Loftus to

 workplace retaliation and terminating his employment for reporting wage violations, thereby

 causing Plaintiff Loftus to suffer damages as aforesaid, for which he is entitled to relief pursuant

 to R.I.G.L. § 28-14-19.3.

                                        Count Seven
                                   Violation of the RIWPA
                      [Wrongful Discharge & Retaliation—Plaintiff Loftus]

          253.   Plaintiff Loftus complained to his direct supervisor about the being improperly

 compensated in violation of the FLSA, the RIWA, and related federal and state regulations and

 rules.




                                                   37
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 38 of 44 PageID #: 38




        254.    Plaintiff Loftus refused to engage in unlawful activities in violation of the FLSA,

 the RIWA, and related federal and state regulations and rules.

        255.    As a direct and proximate result of his complaint and/or refusal to engage in

 unlawful activities, Plaintiff Loftus was terminated from his employment at Cracker Barrel.

        256.    Defendants, by their individual and/or concerted acts and/or omissions, including,

 but not limited to, those described herein, violated the RIWPA by subjecting Plaintiff Loftus to

 workplace retaliation and terminating his employment for reporting wage violations and/or

 refusing to engage in unlawful activities, thereby causing Plaintiff Loftus to suffer damages as

 aforesaid, for which he is entitled to relief pursuant to R.I.G.L. §§28-50-4 and 5.

                                         Count Eight
                                   Violation of the RIWPA
                     [Wrongful Discharge & Retaliation—Plaintiff Nelson]

        257.    Plaintiff Nelson refused to engage in unlawful activities in violation of the FLSA,

 the RIWA, and related federal and state regulations and rules.

        258.    As a direct and proximate result of her refusal to engage in unlawful activities,

 Plaintiff Nelson was terminated from her employment at Cracker Barrel.

        259.    Defendants, by their individual and/or concerted acts and/or omissions, including,

 but not limited to, those described herein, violated the RIWPA by subjecting Plaintiff Nelson to

 workplace retaliation and terminating her employment for refusing to engage in unlawful

 activities, thereby causing Plaintiff Nelson to suffer damages as aforesaid, for which she is entitled

 to relief pursuant to R.I.G.L. §§28-50-4 and 5.

                                         Count Nine
                                   Violation of the RICRA
                   [Discrimination & Wrongful Discharge—Plaintiff Nelson]




                                                   38
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 39 of 44 PageID #: 39




        260.    Defendants, by their individual and/or concerted acts or omissions, including, but

 not limited to, those described herein, constitute unlawful discrimination against Plaintiff Nelson

 in employment on account of her disability and/or perceived disability in violation of the RICRA,

 causing Plaintiff Nelson to suffer damages as aforesaid, and thereby deprived the Plaintiff of rights

 secured under the RICRA.

                                          Count Ten
                                     Violation of the FLSA
                       [Wrongful Discharge & Retaliation—Plaintiff Reges]

        261.    Plaintiff Reges complained to her direct supervisor about being improperly

 compensated in violation of the FLSA.

        262.    As a direct and proximate result of his complaint, Plaintiff Reges was terminated from

 her employment at Cracker Barrel.

        263.    Defendants, by their individual and/or concerted acts and/or omissions, including, but

 not limited to, those described herein, violated the FLSA by subjecting Plaintiff Reges to workplace

 retaliation and terminating her employment for reporting wage violations, thereby causing Plaintiff

 Reges to suffer damages as aforesaid, for which she is entitled to relief pursuant to 29 U.S.C. §216(b).

                                        Count Eleven
                                    Violation of the RIWA
                      [Wrongful Discharge & Retaliation—Plaintiff Reges]

        264.    Plaintiff Reges complained to her direct supervisor about being improperly

 compensated in violation of the RIWA.

        265.    As a direct and proximate result of her complaint, Plaintiff Reges was terminated

 from her employment at Cracker Barrel.

        266.    Defendants, by their individual and/or concerted acts and/or omissions, including,

 but not limited to, those described herein, violated the RIWA by subjecting Plaintiff Reges to



                                                   39
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 40 of 44 PageID #: 40




 workplace retaliation and terminating her employment for reporting wage violations, thereby

 causing Plaintiff Reges to suffer damages as aforesaid, for which she is entitled to relief pursuant

 to R.I.G.L. § 28-14-19.3.

                                        Count Twelve
                                   Violation of the RIWPA
                      [Wrongful Discharge & Retaliation—Plaintiff Reges]

          267.   Plaintiff Reges complained to her direct supervisor about being improperly

 compensated in violation of the FLSA, the RIWA, and related federal and state regulations and

 rules.

          268.   Plaintiff Reges refused to engage in unlawful activities in violation of the FLSA,

 the RIWA, and related federal and state regulations and rules.

          269.   As a direct and proximate result of her complaint and/or refusal to engage in

 unlawful activities, Plaintiff Reges was terminated from her employment at Cracker Barrel.

          270.   Defendants, by their individual and/or concerted acts and/or omissions, including,

 but not limited to, those described herein, violated the RIWPA by subjecting Plaintiff Reges to

 workplace retaliation and terminating her employment for reporting wage violations and/or

 refusing to engage in unlawful activities, thereby causing Plaintiff Reges to suffer damages as

 aforesaid, for which she is entitled to relief pursuant to R.I.G.L. §§28-50-4 and 5.

                                        Count Thirteen
                                    Violation of the RICRA
                    [Discrimination & Wrongful Discharge—Plaintiff Reges]

          271.   Defendants, by their individual and/or concerted acts or omissions, including, but

 not limited to, those described herein, constitute unlawful discrimination against Plaintiff Reges

 in employment on account of her disability and/or perceived disability in violation of the RICRA,




                                                 40
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 41 of 44 PageID #: 41




 causing the Plaintiff to suffer damages as aforesaid, and thereby deprived the Plaintiff of rights

 secured under the RICRA.

                                      Count Fourteen
                                  Violation of the RIWPA
                    [Wrongful Discharge & Retaliation—Plaintiff Wilding]

        272.    Plaintiff Wilding refused to engage in unlawful activities in violation of the FLSA,

 the RIWA, and related federal and state regulations and rules.

        273.    As a direct and proximate result of her refusal to engage in unlawful activities,

 Plaintiff Wilding was terminated from her employment at Cracker Barrel.

        274.    Defendants, by their individual and/or concerted acts and/or omissions, including,

 but not limited to, those described herein, violated the RIWPA by subjecting Plaintiff Wilding to

 workplace retaliation and terminating her employment for refusing to engage in unlawful

 activities, thereby causing Plaintiff Wilding to suffer damages as aforesaid, for which she is

 entitled to relief pursuant to R.I.G.L. §§28-50-4 and 5.

                                        Count Fifteen
                                   Violation of the RICRA
                  [Discrimination & Wrongful Discharge—Plaintiff Wilding]

        275.    Defendants, by their individual and/or concerted acts or omissions, including, but

 not limited to, those described herein, constitute unlawful discrimination against Plaintiff Wilding

 in employment on account of her disability and/or perceived disability in violation of the RICRA,

 causing Plaintiff Wilding to suffer damages as aforesaid, and thereby deprived Plaintiff Wilding

 of rights secured under the RICRA.

                                     XII.    Prayers for Relief

        WHEREFORE, the Plaintiffs, on behalf of themselves and other similarly situated

 employees, respectfully pray for the following relief:



                                                 41
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 42 of 44 PageID #: 42




           1.    a determination that this is a proper collective action pursuant to 29 U.S.C. 216(b);

           2.    a determination that this is a proper class action pursuant to Fed. R. Civ. P. 23;

           3.    a prompt issuance of notice pursuant to 29 U.S.C. §216(b), to all similarly situated

 members of the FLSA opt-in collective class apprising them of the pendency of this action,

 permitting them to assert timely FLSA claims in this action by filing individual consent to sue

 forms pursuant to 29 U.S.C. §216(b), and equitable tolling of the statute of limitations from the

 date of filing this Complaint until the expiration of the deadline for filing consent to sue forms

 pursuant to 29 U.S.C. §216(b);

           4.    a designation of the Plaintiffs as the representatives of the class;

           5.    a declaratory judgment declaring that Defendant Cracker Barrel willfully violated

 the wage requirements under the FLSA and the RIMWA in the manner complained of herein;

           6.    in the alternative, a declaratory judgment declaring that Defendant Cracker Barrel

 violated the wage requirements under the FLSA and the RIMWA in the manner complained of

 herein;

           7.    a declaratory judgment declaring that Defendant Cracker Barrel unlawfully

 retaliated and discriminated against the Plaintiffs in violation of the FLSA, the RIWA, the RIWPA,

 and the RICRA;

           8.    enjoin and permanently restrain Defendant Cracker Barrel from violating the FLSA

 the RIMWA, the RIWA, the RIWPA, and the RICRA;

           9.    an award of actual damages pursuant to R.I.G.L. §28-14-19.3;

           10.   an award of back pay, including incremental increases, and other benefits pursuant

 to R.I.G.L. §28-50-5 and R.I.G.L. §42-112-2;




                                                   42
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 43 of 44 PageID #: 43




         11.     an award of compensatory and exemplary damages pursuant to R.I.G.L. §42-112-

 2;

         12.     an award of reasonable attorney’s fees and costs pursuant to 29 U.S.C. §216(b),

 R.I.G.L. §28-14-19.2, R.I.G.L. §28-14-19.3, R.I.G.L. §28-50-5, and R.I.G.L. §42-112-2;

         13.     an award of prejudgment statutory interest;

         14.     an award of liquidated damages pursuant to 29 U.S.C. §216(b) and R.I.G.L. §28-

 14-19.2; and,

         15.     such other and further relief as this Honorable Court deems just and proper.

                                    XIII. Demand for Jury Trial

         The Plaintiffs, individually and on behalf of all others similarly situated, hereby demand a

 trial by jury on all counts so triable.

                                 XIV. Designation of Trial Counsel

         The Plaintiffs, individually and on behalf of all others similarly situated, hereby designate

 V. Edward Formisano, Esq. and Michael D. Pushee, Esq. as trial counsel.

                                               Plaintiffs,
                                               individually and on behalf of all others similarly
                                               situated,
                                               By their attorneys,
                                               FORMISANO & COMPANY, P.C.

                                               /s/ V. Edward Formisano
                                               V. Edward Formisano (#5512)


                                               /s/ Michael D. Pushee
                                               Michael D. Pushee (#6948)
                                               100 Midway Place, Suite 1
                                               Cranston, RI 02920-5707
                                               (401) 944-9691
                                               (401) 944-9695 (facsimile)
                                               edf@formisanoandcompany.com
                                               mpushee@formisanoandcompany.com

                                                  43
Case 1:21-cv-00012-MSM-LDA Document 1 Filed 01/07/21 Page 44 of 44 PageID #: 44




                                         CERTIFICATION

         I hereby certify that on the 7th day of January, 2021, I caused the within to be electronically
 filed with the Clerk of the U.S. District Court for the District of Rhode Island using the CM/ECF
 System.

                                                /s/ V. Edward Formisano________________




                                                   44
